department of the treasury internal_revenue_service washington d c date conex cc psi number info release date index no the honorable united_states senate washington d c attention dear i am responding to your inquiry dated date on behalf of your constituents your constituents wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider their comments before we finalize the regulations i appreciate your constituents’ comments thank you for forwarding their letters if you have any questions please contact me at staff at of my or sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure
